As filed with the Securities and Exchange Commission on April 13, 2015 Securities Act File No. 333-200861 Investment Company Act File No.811-08621 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. x Post-Effective Amendment No.1 (Check appropriate box or boxes) BLACKROCK MUNIHOLDINGS NEW JERSEY QUALITY FUND, INC. (Exact name of registrant as specified in charter) WILMINGTON, DELAWARE 19809 (Address of Principal Executive Offices) (800) 882-0052 (Area Code and Telephone Number) John M. Perlowski President and Chief Executive Officer BlackRock MuniHoldings New Jersey Quality Fund, Inc. 55 East 52nd Street New York, New York 10055 (Name and Address of Agent for Service) Copies to: Thomas A. DeCapo,Esq. Skadden, Arps, Slate, Meagher& Flom LLP 500 Boylston Street Boston, Massachusetts 02116 Janey Ahn, Esq. BlackRock Advisors, LLC 40 East 52nd Street New York, New York 10022 EXPLANATORY NOTE The Joint Proxy Statement/Prospectus and Statement of Additional Information, each in the form filed on January 23, 2015 pursuant to Rule 497 of the General Rules and Regulations under the Securities Act of 1933, as amended (File Nos. 333-200861 and 811-08621), are incorporated herein by reference. This amendment is being filed in order to file, as Exhibit 12 to this Registration Statement, the tax opinion of special U.S. federal income tax counsel to the Registrant. PART C:OTHER INFORMATION ITEM 15.Indemnification There has been no change in the information set forth in Item 15 of the most recently filed Registration Statement of BlackRock MuniHoldings New Jersey Quality Fund, Inc. (the “Registrant”) on FormN-14 under the Securities Act of 1933 (File No.333-200861), as filed with the Securities and Exchange Commission on January 21, 2015, which information is incorporated herein by reference. ITEM 16.Exhibits The agreements included or incorporated by reference as exhibits to this registration statement contain representations and warranties by each of the parties to the applicable agreement. These representations and warranties were made solely for the benefit of the other parties to the applicable agreement and (i) were not intended to be treated as categorical statements of fact, but rather as a way of allocating the risk to one of the parties if those statements prove to be inaccurate; (ii) may have been qualified in such agreement by disclosures that were made to the other party in connection with the negotiation of the applicable agreement; (iii) may apply contract standards of “materiality” that are different from “materiality” under the applicable securities laws; and (iv) were made only as of the date of the applicable agreement or such other date or dates as may be specified in the agreement. The Registrant acknowledges that, notwithstanding the inclusion of the foregoing cautionary statements, it is responsible for considering whether additional specific disclosures of material information regarding material contractual provisions are required to make the statements in this registration statement not misleading. ExhibitNo. DescriptionofExhibit (1)(a) Articles of Incorporation, dated January 27, 1998 (a) (b) Articles of Amendment, dated September 14, 2006* (c) Articles Supplementary, dated September 17, 2010* (d) Articles of Amendment, dated October 13, 2010* (e) Preferred Stock Organizational Documents* Amended and Restated Bylaws of the Registrant, dated September 17, 2010 (b) Voting Trust Agreement of VRDP Holder* Form of Agreement and Plan of Reorganization (c) (5)(a) Selected Provisions of theArticles of Incorporationand the Amended and Restated Bylaws of the Registrant Defining the Rights of Shareholders* Investment Management Agreement* Not applicable Form of Second Amended and Restated Deferred Compensation Plan* Custodian Agreement* Not applicable Opinion and Consent of Special Counsel for the Registrant** Tax opinion relating to Registrant’s reorganization with BlackRock MuniYield New Jersey Quality Fund, Inc.*** Other Material Agreements* Consent ofthe Independent Registered Public Accounting Firm for the Registrant and BlackRock MuniYield New Jersey Quality Fund, Inc.** Not applicable Power of Attorney** Form of Proxy Cards for the Funds* * Filed as an exhibit to the Registrant’s Registration Statement on Form N-14, filed on December 11, 2014. ** Filed as an exhibit to Pre-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-14, filed on January 21, 2015. *** Filed herewith (a) Incorporated by reference to Exhibit (a) to the Registrant’s Registration Statement on Form N-2, filed on January 30, 1998. (b) Incorporated by reference to Exhibit 3.1 to the Registrant’s Form 8-K filed on September 21, 2010. (c) Incorporated by reference to Appendix A of the Statement of Additional Information. ITEM 17.Undertakings (1) The undersigned Registrant agrees that prior to any public reoffering of the securities registered through use of a prospectus which is part of this Registration Statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act of 1933, as amended, the reoffering prospectus will contain information called for by the applicable Exchange registration form for reoffering by persons who may be deemed underwriters, in addition to the information called for by other items of the applicable form. (2) The undersigned Registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as part of an amendment to the registration statement and will not be used until the amendment is effective, and that, in determining any liability under the Securities Act of 1933, as amended, each post-effective amendment shall be deemed to be a new registration statement for the securities offered therein, and the offering of securities at that time shall be deemed to be the initial bona fide offering of them. SIGNATURES As required by the Securities Act of 1933, this Registration Statement has been signed on behalf of the Registrant, in the City of New York and the State of New York, on the 13th day of April, 2015. BLACKROCK MUNIHOLDINGS NEW JERSEY QUALITY FUND, INC. By: /s/ John M. Perlowski Name: John M. Perlowski Title: President and Chief Executive Officer As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ John M. Perlowski Director, President and Chief Executive Officer April 13, 2015 John M. Perlowski /s/ Neal J. Andrews Chief Financial Officer April 13, 2015 Neal J. Andrews * Director April 13, 2015 Michael J. Castellano * Director April 13, 2015 Richard E. Cavanagh * Director April 13, 2015 Frank J. Fabozzi * Director April 13, 2015 Kathleen F. Feldstein * Director April 13, 2015 James T. Flynn * Director April 13, 2015 Jerrold B. Harris * Director April 13, 2015 R. Glenn Hubbard * Director April 13, 2015 W. Carl Kester * Director April 13, 2015 Karen P. Robards * Director April 13, 2015 Barbara G. Novick *By: /s/ John M. Perlowski Attorney-in-Fact April 13, 2015 John M. Perlowski EXHIBIT INDEX ExhibitNo. Description of Exhibits 12 Tax opinion relating to Registrant’s reorganization with BlackRock MuniYield New Jersey Quality Fund, Inc.
